     Case 1:20-cr-00020-NONE-SKO Document 54 Filed 08/24/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      RAMONCHITO ONIA RACION
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00020 NONE-SKO
12                     Plaintiff,                   STIPULATION TO MODIFY MOTION
                                                    BRIEFING SCHEDULE; [PROPOSED]
13     vs.                                          ORDER
14     RAMONCHITO ONIA RACION,
                                                    DATE: October 30, 2020
15                     Defendant.                   TIME: 9:30 a.m.
                                                    JUDGE: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective

19    counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant

20    Federal Defender Eric V. Kersten, counsel for defendant Ramonchito Racion, that the existing

21    motion briefing schedule may be modified, with the October 30, 2020 hearing date remaining

22    unchanged.

23           On August 17, 2020 a motion briefing schedule was set with motions due September 11,

24    2020; opposition due October 9, 2020; any reply due October 16, 2020; and the motion hearing

25    before the Hon. Dale A. Drozd on October 30, 2020. (Doc. 50). To better accommodate the

26    schedule of defense counsel the parties request a new briefing schedule with motions due

27    September 18, 2020; opposition due October 16, 2020; any reply due October 23, 2020; and the

28    motion hearing remaining unchanged, on October 30, 2020.
     Case 1:20-cr-00020-NONE-SKO Document 54 Filed 08/24/20 Page 2 of 2


 1            Time has previously been excluded. Out of an abundance of caution the parties agree any
 2    delay resulting from this request shall be excluded in the interest of justice, for effective defense
 3    investigation and preparation, and ruling on the motions pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
 4    (h)(7)(A) and 3161(h)(7)(B)(iv).
 5
 6                                                   Respectfully submitted,
 7                                                   McGREGOR W. SCOTT
                                                     United States Attorney
 8
 9    Date: August 24. 2020                          /s/ Michael Tierney
                                                     MICHAEL TIERNEY
10                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
11
12
                                                     HEATHER E. WILLIAMS
13                                                   Federal Defender

14    Date: August 24, 2020                          /s/ Eric V. Kersten
                                                     ERIC V. KERSTEN
15                                                   Assistant Federal Defender
                                                     Attorney for Defendant
16                                                   RAMONCHITO ONIA RACION

17
18
19
20
21                                                 ORDER

22    IT IS SO ORDERED.

23        Dated:     August 24, 2020
                                                            UNITED STATES DISTRICT JUDGE
24
25
26
27

28

      Racion: Stipulation to Modify Motion
      Briefing Schedule; Proposed Order
                                                        2
